Title: To James Madison from Lafayette, 12 April 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
La Grange 12h April 1812
The Arrival of the Wasp Has Brought to me no letters from You. The Sudden departure of the Hornet which it Had been Necessary to keep Untill an other Conveyance was Secured Leaves me but little time to write. Mr. Barlow Will fully Acquaint You with the General State of politics and the present progress of His Exertions. I shall therefore Content myself With a few lines Respecting my personal affairs.
Encouraged as I Have been by Your Letters to Seek in Europe a Bargain which it was impossible to obtain in America, I thought that Under the pressure of my debts I ought to improve the Opportunity offered by an English purchaser Now in paris. The Loss on the Exchange from London Made it Necessary for me to accept the terms of Sixty francs, about twelve dollars an acre, paid in france. It Was thought by my American friends the bargain, Every thing Considered, Was not bad for me. In that Way I Have disposed of the four patents Remaining in My Hands by which Means after Having Reimbursed the kind Advances Made to me by Mssr. parker, preble, and Ridgeway, I Have been Enabled to Clear a part of my french Engagements. I Hope and Eagerly Wish to Have Your Approbation, and that of Mr. Jefferson, Mr. Monroe, and Mr. Gallatin. The two last patents of thousand Acres, and the title to the ⟨loca⟩tion Near the town are not Yet Come to Hand. I know, my dear friend, that Amidst Your important Avocations You Still Have the Goodness to Remember this private, but to me Very Momentous Concern. To be indebted for my pecuniary Salvation to the Generosity of the United States and to the Exertions of Your friendship is for me an inexpressible Additional Enjoyment.
How deeply and Warmly My Heart feels itself Engaged in the present Critical Affairs of the United states is Sufficiently known to You. I shall only offer the Expression of My old affectionate friendship and Respect
Lafayette
Permit me to inclose a letter for M. duplantier.
